DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 8, & 18.  More specifically, the prior art of record does not specifically suggest receiving as input a search criterion via a user interface module, said search criterion being a node profile or a subgraph profile arranged in a particular graphical arrangement; searching the set of graphs for a subset of graphs that each includes a node or subgraph arranged in the particular graphical arrangement that matches the node profile or subgraph profile of the search criterion; merging all of the graphs from the subset of graphs into a merged graph, said merging comprising superimposing the subset of graphs on each other at the matching nodes or subgraphs while preserving the particular graphical arrangement, wherein the merged graph includes all the nodes and edges contained in the graphs from the subset of graphs; and displaying the merged graph via the UI module.
Dependent claims 2-7, 9-17, & 19-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        March 21, 2022